Name: Commission Regulation (EU) No 275/2010 of 30 March 2010 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council, as regards the criteria for the evaluation of the quality of structural business statistics (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  business classification;  business organisation;  research and intellectual property;  documentation;  technology and technical regulations;  communications
 Date Published: nan

 1.4.2010 EN Official Journal of the European Union L 86/1 COMMISSION REGULATION (EU) No 275/2010 of 30 March 2010 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council, as regards the criteria for the evaluation of the quality of structural business statistics (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 295/2008 of the European Parliament and of the Council of 11 March 2008 concerning structural business statistics (1), and in particular Article 11(2)(j) thereof, Whereas: (1) Regulation (EC) No 295/2008 established a common framework for the collection, compilation, transmission and evaluation of European statistics on the structure, activity, competitiveness and performance of businesses in the European Union. (2) For the purposes of comparing the benefits of the availability of the data with the costs of collection and the burden on business, especially on small enterprises, a quality evaluation should be carried out in accordance with Article 6 of Regulation (EC) No 295/2008. It is therefore necessary to establish the quality evaluation criteria and the key indicators. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The criteria for the evaluation of quality and the contents of the quality reports to be provided by the Member States are laid down in the Annex. Article 2 The data and metadata supplied for quality reports shall be transmitted or uploaded in electronic format to the single entry point for data at the Commission (Eurostat) by any organisation designated by the national authorities. Transmission shall comply with an appropriate interchange standard specified by Eurostat. Article 3 The first quality report, for the data for the reference year 2008, shall be delivered by 31 March 2011. An extra 3 months for transmission of the quality reports for the reference year 2008 has been granted to Belgium, Cyprus, Germany, Greece, Luxembourg, Malta, Romania and the United Kingdom. Subsequent reports shall be transmitted to the Commission (Eurostat) at the latest 27 months after the end of the reference period for which the data were collected. Article 4 The Commission (Eurostat) shall evaluate the quality of the data transmitted and shall prepare and publish reports on the quality of European statistics. Article 5 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 13. ANNEX Quality reports and criteria for the evaluation of the quality of structural business statistics SECTION I Quality reports Supplementary guidance on interpretation of the common quality criteria is set out in the Structural Business Statistics Manual produced by the Commission (Eurostat) in cooperation with the Member States. The quality report shall contain both quantitative and qualitative information. The Commission (Eurostat) shall provide the results for those quantitative indicators which can be calculated from data provided by Member States. Member States shall comment on the indicators and assist Eurostat with interpreting them, in the light of their collection methodology, and shall provide the remaining quantitative indicators and qualitative information. Member States shall provide:  a report covering the quality aspects of Annexes I to IV to Regulation (EC) No 295/2008. If deemed necessary, Member States may provide separate reports on Annexes I, II, III and IV to that Regulation,  a report covering the quality aspects of Annex V to Regulation (EC) No 295/2008,  a report covering the quality aspects of Annex VI to Regulation (EC) No 295/2008,  a report covering the quality aspects of Annex VII to Regulation (EC) No 295/2008,  a report covering the quality aspects of Annex VIII to Regulation (EC) No 295/2008. If the information needed to compile the statistics of Annex VIII to that Regulation is collected by the same survey as of its Annexes I to IV, a separate report on the quality aspects of its Annex VIII need not be provided,  a report covering the quality aspects of Annex IX to Regulation (EC) No 295/2008. SECTION II Timeline Every year starting from 2011, the Commission (Eurostat) shall supply the Member States, by the end of January, with quality reports on reference year t-3, partly pre-filled with quantitative indicators and other information available to the Commission (Eurostat). Every year Member States shall supply the Commission (Eurostat), by 31 March, with the completed quality reports. SECTION III Quality criteria Data transmitted by Member States on the statistics of Annexes I to IX to Regulation (EC) No 295/2008 shall be evaluated against the quality criteria listed in Article 12(1) of Regulation (EC) No 223/2009 of the European Parliament and of the Council (1), i.e. relevance, accuracy, timeliness, punctuality, accessibility, clarity, comparability and coherence. 1. Relevance Relevance means the degree to which statistics meet current and potential needs of the users. 2. Accuracy Accuracy means the closeness of estimates to the unknown true values. 3. Coherence Coherence means the adequacy of the data to be reliably combined in different ways and for various uses. 4. Comparability Comparability means measurement of the impact of differences in applied statistical concepts, measurement tools and procedures, where statistics are compared between geographical areas, sectoral domains or over time. 5. Timeliness and punctuality Timeliness means the period between the availability of the information and the event or phenomenon it describes. Punctuality means the delay between the date of release of the data and the target date (the date by which the data should have been delivered). 6. Accessibility and clarity Accessibility and clarity means the conditions and modalities by which users can obtain, use and interpret data. SECTION IV Series of quantitative indicators to be provided by Member States regarding accuracy (and reliability) The quantitative indicators described in this section need to be provided only for the statistics listed in Annexes I to IV to Regulation (EC) No 295/2008, as specified below. The data shall be transmitted using the technical format described in Section V of the Annex to this Regulation. 1. Coefficients of variation The following information needs to be provided only if sample surveys or a combination of sample surveys and administrative data are used: Member States shall report information on the characteristics, levels and series specified below. Aspects to be taken into account for calculation of the coefficients of variation shall be further defined in cooperation with Member States. A description of the method used for calculation of the coefficients of variation (including software) shall be included in the quality report. (a) For the annual enterprise statistics on the activities covered by NACE Rev. 2, Sections B to J and L to N, and division 95 (data provided under series 1A, 2A, 3A and 4A, as defined in Commission Regulation (EC) No 251/2009 (2)), the coefficient of variation of the following characteristics (as defined in Commission Regulation (EC) No 250/2009 (3)) shall be provided in the level of detail of the activity breakdown specified below:  Characteristic 12110 at NACE Rev. 2 three-digit level (groups),  Characteristics 11110, 12110, 12150, 13310, 15110 and 16110 at NACE Rev. 2 section level for Sections B to J and L to N and NACE Rev. 2 two-digit level (divisions) for divisions 45 to 47 and 95. (b) For the annual enterprise statistics broken down by size classes of employment on the activities covered by NACE Rev. 2, Sections C to J and L to N, and division 95 (data provided under series 1B, 2B, 3B and 4B), the coefficient of variation shall be provided in the level of detail of the activity breakdown and for the size classes of employment specified below:  Characteristics 11110, 12110, 12150 and 16110,  NACE Rev. 2 section level for Sections B to J and L to N and NACE Rev. 2 two-digit level (divisions) for division 95,  Size classes 0-9, 10-19, 20-49, 50-249 and 250 + for NACE Rev. 2, Sections B to F, and 0-1, 2-9, 10-19, 20-49, 50-249 and 250 + for NACE Rev. 2, Sections G to J and L to N, and division 95. 2. Unit non-response The following information shall be provided if sample surveys, a combination of sample surveys and administrative data or administrative data only are used. Aspects to be taken into account for calculation of unit non-response shall be further defined in cooperation with Member States. Member States shall report the weighted unit non-response information on the activities covered by NACE Rev. 2, Sections B to J and L to N, and division 95 at NACE Rev. 2 three-digit level. If several surveys/administrative sources are used for characteristics 11110, 12110, 12150, 13310, 15110 and 16110, separate unit non-response indicators shall be transmitted, mentioning the variable number in the field concerned. Unit non-response shall be weighted, preferably by number of persons employed. Alternatively, turnover may be used. SECTION V Technical format for transmission of the quality report and quality indicators For transmission of the report and the series of quality indicators, the appropriate dataset identifiers shall be used. The detailed content of the quality reports shall be agreed in cooperation with the Member States. Member States shall complete the pre-filled quality reports and return them to the Commission (Eurostat). For reporting the two quality indicators (coefficients of variation and unit non-response), the record structure defined below shall be used, which is similar to the technical format for transmission of structural business statistics. 1. Dataset identifiers The following dataset identifiers shall be used for reporting on quality criteria for structural business statistics: Series type Name Dataset identifier Coefficients of variation for variable 12110 at NACE three-digit level for NACE Rev. 2, Sections B to J and L to N, and division 95 QAG RSBSQUAL_QAG_A Coefficients of variation for variables 11110, 12110, 12150, 13310, 15110 and 16110 at NACE Rev. 2 section level for Sections B to J and L to N and also at NACE Rev. 2 division level for divisions 45, 46, 47 and 95 QAS RSBSQUAL_QAS_A Coefficients of variation for variables 11110, 12110, 12150 and 16110 at NACE Rev. 2 section level for Sections H to J and L to N and also at NACE Rev. 2 division level for division 95 and by size class Q1B RSBSQUAL_ Q1B _A Coefficients of variation for variables 11110, 12110, 12150 and 16110 for NACE Rev. 2, Sections B to E, giving details by NACE section and by size class Q2B RSBSQUAL_ Q2B _A Coefficients of variation for variables 11110, 12110, 12150 and 16110 for NACE Rev. 2, Section G, giving details by NACE section and by size class Q3B RSBSQUAL_ Q3B _A Coefficients of variation for variables 11110, 12110, 12150 and 16110 for NACE Rev. 2, Section F, giving details by NACE section and by size class Q4B RSBSQUAL_ Q4B _A Weighted unit non-response rates for NACE Rev. 2, Sections B to J and L to N QN RSBSQUAL_QN_A Quality report QR RSBSQUAL_QR_A 2. Dataset structure This paragraph lays down the structure of the records that must be provided. The codes to be used shall be those contained in the standard code lists for the reference database. These code lists shall be included in the Structural Business Statistics Manual at least 2 months before the first data transmission. The code lists shall serve only to establish the codes to be used for transmitting the data and changes may in no way increase the level of detail requested by Regulation (EC) No 251/2009. The technical format for transmission of the quantitative data required by this Regulation shall also be set out in the Structural Business Statistics Manual. Field Description Series Code for series QAG, QAS, Q1B, Q2B, Q3B, Q4B or QN Year Code for the reference year Territorial unit Corresponds to the country code Size class Code for the size class Economic activity NACE Rev. 2 code: sections, divisions or groups Variable Code for the characteristic related to the quality indicator Indicator Code for the quality indicator Indicator value Numeric value of the indicator; numeric value of the quality indicator multiplied by 10 and subsequently rounded to the nearest integer (1) OJ L 87, 31.3.2009, p. 164. (2) OJ L 86, 31.3.2009, p. 170. (3) OJ L 86, 31.3.2009, p. 1.